


EXHIBIT 10.1



 
MASTER SERVICES AGREEMENT


BETWEEN


(1)
Sona Mobile Holdings Corp. (EIN 20 – 0375677), whose registered offices are at
39th Floor, 245 Park Avenue, New York, NY 10167 ("Sona”)
 
Tel:           + 1 702 243 7662
Fax:           + 1 702 243 7602
Email:       kim.stein@sonamobile.com
 
AND
 
(2)
eBet Limited (ABN 59 059 210 774) (“eBet”), and eBet Services Pty. Ltd. (ACN 132
670 485) (“ESPL”) whose registered offices are at Unit 13, 112-118 Talavera
Road, Macquarie Park, NSW 2113 Australia (collectively, the “eBet Group”)
 
Tel:           + 61 2 8817 4702
Fax:           + 61 2 8817 4770
Email:       ttoohey@ebetonline.com
 
The Parties hereby enter into this Agreement
 

 
Signed, sealed and delivered by Sona Mobile Holdings Corp.
   
/s/  KIM STEIN 
Date:
August 25, 2008
 
Authorised Signatory
   
Signed, sealed and delivered  by eBet Limited
/s/  ANTHONY TOOHEY 
 
Director
Date:
August 25, 2008
 
/s/  IAN JAMES 
 
Director
 
Signed, sealed and delivered  by eBet Services Pty. Ltd.
/s/  ANTHONY TOOHEY 
 
Director
Date:
August 25, 2008
 
/s/  IAN JAMES 
 
Director






 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 





INDEX






 


1.
Definitions and Interpretation
1 
2.
Appointment of Service Provider
3 
3.
Advisory Services
4 
4.
Software Development Services
4 
5.
Software Maintenance Services
5 
6.
ESPL Labour Costs
6 
7.
Sona Chief Executive Officer Appointment
6 
8.
Employment of Sona Technical Employees
7 
9.
Sona Board Changes and Appointment
7 
10
Equipment Lease Reimbursement
7 
11
Work Made For Hire and Assignment
7 
12
Licence Grant
8 
13
Term
8 
14
Documents and Information
9 
15
Force Majeure
9 
16
Fees and Expenses
9 
17
Indemnities and Limitation of Liability
10 
18
Representations and Warranties
11 
19
Termination
13 
20
Effects Of Termination
14 
21
Confidential Information
14 
22
Fairness and Good Faith
15 
23
Dispute resolution
15 
24
Assignment
15
25
Notices
16 
26
General
16 
27
Governing Law and Jurisdiction
16 
28
Regulatory Compliance
17 
Schedule 1 - Form of Statement of Work
 
Schedule 2 - Equipment Leases
 

 




 




 

--------------------------------------------------------------------------------




MASTER SERVICES AGREEMENT

 
INTRODUCTION
 
A.  
eBet has provided initial suggestions to Sona in respect of its future
operations.

 
B.  
Sona has requested ESPL to provide ongoing advisory, development and software
maintenance services to Sona.

 
C.  
eBet has agreed to ensure that ESPL performs its obligations under this
Agreement.

 
D.  
This Agreement sets out the terms and conditions upon which ESPL will provide
those services.

 

 
Definitions and Interpretation

 
In this Agreement:
 

 
Unless the context otherwise requires, the following expressions have the
following meanings:

 

 
“Advisory Services”
as defined in clause 3.1;

 

 
“CEO”
as defined in clause 7.1;

 

 
“CEO Salary”
as defined in clause 7.4;

 

 
“Closing Date”
as defined in the Licence Agreement;

 

 
“Compliance Plan”
as defined in the Licence Agreement;

 

 
"Confidential Information"
as defined in the Licence Agreement;

 

 
“Deliverables”
any software or other outcome (including in the case of software, development of
Programs, products, software (in Object Code and Source Code format),
applications, documentation, data, reports, specifications, or other
Intellectual Property Rights) required to be developed or provided under a
Statement of Work executed by the Parties;

 

 
“Development Services”
as defined in clause 4.1;

 

 
“Development Services Fee”
as defined in clause 6.1;

 

 
“eBet Developed Software”
as defined in the Licence Agreement;

 

 
“eBet Group Nominees”
as defined in clause 9.1;

 

 
“EGS”
as defined in the Licence Agreement;

 

 
“End-User”
as defined in the Licence Agreement;

 

 
“ESPL Labour Costs”
the hourly rates and/or salary amounts for each ESPL employee, multiplied by the
time actually expended by him or her in the provision of the Development
Services and Software Maintenance Services;

 

 
“Financial Year”
each calendar year;

 
 
1

--------------------------------------------------------------------------------


 

 
“Force Majeure Event”
acts of God, war, rebellion, civil commotions, insurrections, political
disturbances, epidemics, quarantine, riots, strikes, lockouts (whether partial
or general), fires, floods, fog, frost, snow or ice, bad weather, intervention
of customs and other government authorities, and any other cause not within the
reasonable control of ESPL or which by the exercise of reasonable diligence it
is unable to prevent, whether of the class or causes enumerated above or not;

 

 
“Gaming Government Agency”
as defined in the Licence Agreement;

 

 
“Indirect Taxes”
as defined in the Licence Agreement;

 

 
“Industry Regulatory Approval”
as defined in the Licence Agreement;

 

 
"Intellectual Property Rights"
as defined in the Licence Agreement;

 

 
“Licence Agreement”
the Licence and Distribution Agreement between Sona Mobile, Inc, Sona
Innovations, Inc. and eBet, EGS and eBet Systems Pty. Ltd. executed on 17
August, 2008;

 

 
“Licence”
as defined in the Licence Agreement;

 

 
“Net Income Before Income Taxes”
the gross revenues of Sona (but excluding those earnings in the state of Nevada)
(i) less cost of goods sold, Indirect Taxes, all selling, general and
administrative expenses, interest expense (net of interest income), depreciation
and amortisation, and extraordinary losses, and (ii) plus extraordinary gains,
and (iii) but before all federal, state and local income taxes;

 

 
“Object Code”
as defined in the Licence Agreement;

 

 
"Parties"
Sona and the eBet Group, and "Party" shall be construed accordingly;

 

 
“Program”
as defined in the Licence Agreement;

 

 
“Services”
Advisory Services, Development Services and Software Maintenance Services;

 

 
“Software Maintenance Services”
as defined in clause 5.1;

 

 
“Sona Board”
the Board of Directors of Sona;

 

 
"Sona Software"
as defined in the Licence Agreement;

 

 
“Source Code”
as defined in the Licence Agreement;

 

 
“Statement of Work”
an agreement between ESPL and Sona to provide Deliverables substantially in the
form of Schedule 1;

 
2

--------------------------------------------------------------------------------


 

 
“Sub-Licence”
as defined in the Licence Agreement.

 
 
1.2 
Words importing the singular shall include the plural and vice versa.  Words
importing a gender shall include all genders, and words importing persons shall
include bodies corporate, unincorporated associations and partnerships.

 
 
1.3 
References to clauses and Schedules are references to clauses of, and Schedules
to, this Agreement.

 
 
1.4 
The Schedules form part of this Agreement and have full force and effect as if
expressly set out in the body of this Agreement, and any reference to this
Agreement shall include the Schedules.

 
 
1.5 
Headings are included for ease of reference only and do not affect the
interpretation or construction of this Agreement.

 
 
1.6
Examples and use of the word “including” and similar expressions, do not limit
what else may be included.

 
 
1.7 
A reference to any thing (including software) is a reference to the whole and
each part of it.

 
 
1.8 
References to the “eBet Group” means eBet and ESPL jointly, and each of them
separately.

 
 
1.9 
This Agreement will be read together with each Statement of Work, but in the
event of a conflict, the terms of this Agreement will prevail unless the
Statement of Work expressly and unambiguously states that the Parties have
agreed otherwise.

 
 
2. 
Appointment of Service Provider

 
 
2.1 
Sona hereby appoints ESPL (and ESPL accepts its appointment) as an independent
contractor to provide the Services.  ESPL will exercise its functions diligently
and in the best interests of Sona’s shareholders, and use commercially
reasonable efforts to render the Services in a timely and professional manner.

 
 
2.2
The Parties intend that an independent contractor relationship will be created
by this Agreement.  None of the eBet Group employees involved in the provision
of Services (including the eBet designee serving as CEO) will be entitled to
receive from Sona any salary, bonus, compensation, vacation pay, sick leave,
retirement, pension or social security benefits, workers compensation,
disability, unemployment insurance benefits or any other Sona employee benefits.
ESPL will be responsible for any employment, withholding, income and other taxes
incurred in connection with the operation and conduct of its business, including
those related to the eBet Group employees involved in the provision of the
Services.

 
 
2.3 
Sona will respond promptly to issues identified by ESPL (and notified to Sona)
in the course of providing Services, and will provide such other assistance as
ESPL may reasonably require in order to discharge its duties and
responsibilities under this Agreement in a timely manner.

 

 
 
 
3

--------------------------------------------------------------------------------


 


 
2.4 
Sona reserves the right to employ third party consultants to provide other
services, in the sole and absolute discretion of the Sona Board. Those
consultants will be subject to the overall control and direction of either the
Sona Board and/or the CEO.

 
 
3. 
Advisory Services

 
 
3.1 
ESPL agrees to provide the following advisory services (“Advisory Services”) to
Sona for the term of this Agreement, and such other services as are reasonably
incidental to them:

 

 
(a) 
preparation of draft business plans, budgets and cash flow statements;

 

 
(b) 
preparation of product and market analyses; and

 

 
(c) 
commercialisation, marketing and implementation services.

 
 
3.2 
ESPL will update the items referred to in clause 3.1 (a) and (b) on a regular
basis and submit them to the Sona Board for approval. In particular, ESPL will
present to the Sona Board for approval:

 

 
(a) 
a revised business plan; and

 

 
(b) 
a draft budget and cash flow statement,

          
 
for Sona for each Financial Year, no later than 30 days before the commencement
of the relevant Financial Year, subject to Sona providing the information
specified in clause 14 in a timely manner.

 
 
4. 
Software Development Services

 
 
4.1 
ESPL agrees to provide software development and related services (“Development
Services”) to Sona for the term of this Agreement.  When Sona requires the
provision of Development Services it must submit a written request to ESPL in
the form of a Statement of Work, which includes an overview of the nature of the
Development Services requested and the Deliverables to be delivered.  Absent the
execution of a Statement of Work by ESPL and Sona, ESPL shall not be required to
provide Development Services to Sona.

 
 
4.2 
ESPL agrees to perform those obligations assigned to it in each Statement of
Work and to deliver the Deliverables described in each Statement of Work in
Source Code and Object Code format to Sona.  Subject to this Agreement, ESPL
shall deliver to Sona all works in progress and pending Deliverables, including
all Programs, products, software (in Object Code and Source Code format),
applications, documentation, data, reports, specifications or other Intellectual
Property Rights in development for Sona, pursuant to the “Project Schedule” set
forth in the Statement of Work.

 
4.3 
The first Statement of Work to be agreed between Sona and ESPL (as soon as
practicable after the date of this Agreement) will relate to the completion of
development of each item of Sona Software to the commissioning stage.

 
 
4.4 
Unless otherwise stated in a Statement of Work, during the sixty (60) day period
following the delivery of a Deliverable (the “Evaluation Period”), Sona shall
have the right to evaluate and test the Deliverable in order to determine if it
conforms with the functional and technical specifications and other acceptance
criteria set forth in the Statement of Work for such Deliverable.  In the event
that the Deliverable does not

 


 
 
 
 
4

--------------------------------------------------------------------------------




 

 
conform to such specifications (as reasonably determined by Sona), Sona shall
provide written notice to ESPL describing the non-conforming work.  ESPL agrees
to correct all such non-conforming work at its sole cost and expense and to
redeliver the corrected Deliverable to Sona for re-evaluation and re-testing as
provided in this clause.

 
 
4.5 
If Sona does not report a non-conformity during the Evaluation Period, Sona
shall be deemed to have accepted the Deliverable (or the corrected version of
the Deliverable) as a conforming Deliverable.  Notwithstanding this clause 4.5,
Sona’s acceptance of the Deliverables is without prejudice to Sona’s
indemnification rights under clause 17.

 
 
4.6 
If ESPL breaches a material condition of a Scope of Work specified in a
Statement of Work that is not remedied within 60 days after Sona has given
written notice of the material breach, including:

 

 
(a) 
failure to provide a Deliverable pursuant to the “Project Schedule”;

 

 
(b) 
failure to correct a non-conforming Deliverable pursuant to clause 4.4; or

 

 
(c) 
failure to provide timely interim or full releases of the Source Code or Object
Code or other items required pursuant to clause 4.2;

 

 
then, Sona is entitled to a refund of any monies paid to date under clause 6.1
which are reasonably attributable to the work (or lack thereof) which resulted
in the material breach.

 
 
5. 
Software Maintenance Services

 
 
5.1 
During the term of this Agreement, ESPL agrees to provide software maintenance
and related services (“Software Maintenance Services”) to Sona with respect to
the Sona Software.  When Sona requires the provision of Software Maintenance
Services, it must submit a written request to ESPL in the form of a Statement of
Work which includes an overview of the nature of the Software Maintenance
Services requested and the Deliverables to be delivered.

 
 
5.2 
The Software Maintenance Services shall be limited to commercially reasonable
and customary services that are necessary to ensure the applicable Deliverable:

 

 
(a) 
meets the functionality specifications agreed by Sona and the relevant End-User,
and the applicable Statement of Work, and

 

 
(b) 
if applicable, interfaces properly with Sona’s proprietary products.

 
 
5.3 
As soon as reasonably practicable after receipt of a written notification from
Sona requesting Software Maintenance Services and specifically describing any
defect, failure, malfunction or virus that prevents the Deliverable from
functioning in accordance with its functionality specifications (an “Error”),
ESPL shall acknowledge receipt of such request, identify resources to correct
such Error(s) and provide a preliminary assessment of such Error(s) based upon
the information then available.  Upon correction of any Error(s), ESPL shall
make available to Sona the updated software in electronic Source Code and Object
Code format with release notes.

 
 
5.4 
ESPL acknowledges and agrees that Software Maintenance Services do not include
the modification of the Sona Software to comply with (or qualify for an
exemption

 


 
 
 
 
5

--------------------------------------------------------------------------------


 


 

 
from) any Industry Regulatory Approval, gaming licenses or other local, state,
federal or other applicable regulatory requirements. These additional services
if any will be available from ESPL at no cost.

 
 
6. 
ESPL Labour Costs

 
 
6.1 
In consideration of ESPL’s agreement to provide the Development Services
(particularly under the Statement of Work specified in clause 4.3) and Software
Maintenance Services, Sona agrees to pay to ESPL, on a quarterly basis, the ESPL
Labour Costs incurred by ESPL pursuant to each Statement of Work, up to a
maximum of US$500,000, not to exceed US$125,000 per fiscal quarter (“Development
Services Fee”).  While the ESPL Labour Costs shall begin to accrue as they are
incurred in each fiscal quarter by ESPL, Sona shall commence payment of the
Development Services Fee beginning Sona’s second fiscal quarter of 2009, whether
or not an equivalent amount of ESPL Labour Costs have been accrued. Beginning 30
June, 2009, the Development Fee shall be payable on the last day of each fiscal
quarter up to a maximum of US$125,000 per fiscal quarter, and shall cease once
ESPL has received a total of US$500,000.

 
 
7. 
Sona Chief Executive Officer Appointment

 
 
7.1 
ESPL will provide the services of an eBet Group designee to serve as the chief
executive officer ("CEO") of Sona, reporting directly to the Sona Board.

 
 
7.2 
The appointment of the CEO shall be subject to the CEO’s full submission of a
gaming application to all requisite gaming regulatory agencies within 30 days
after the commencement of his or her appointment.  The appointment is further
conditioned upon the CEO subsequently receiving all requisite gaming regulatory
approvals to act in the capacity of CEO.

 
 
7.3 
The CEO will have all the rights and powers typically devolved upon a CEO, and
will enjoy the same full and free access to the Sona Board and its committees as
other members of the senior management of Sona.  The CEO shall be considered to
stand within the attorney/client privilege among or between Sona and its
counsel, and shall be covered under Sona’s errors and omissions insurance for
Sona’s directors and officers.  The eBet Group waives any obligations of
confidentiality owed to it by the CEO insofar as such obligations relate to the
performance by the CEO of his or her duties as CEO.

 
 
7.4 
Subject to clause 2.2, the CEO will be paid compensation of US$250,000 per annum
(or part thereof) payable quarterly in advance (commencing on 1 October, 2008)
by equal instalments on the first working day of each calendar quarter (“CEO
Compensation”).

 
 
7.5 
The CEO Compensation shall be paid in fully paid shares in the common stock of
Sona or, after the fifth anniversary of the Closing Date, in cash at the option
of those directors of Sona who are not eBet Group Nominees. For payments in Sona
shares, the number of shares to be issued to the CEO will be determined on the
basis of the volume weighted average closing price for Sona shares over the 30
trading days preceding the date on which each instalment of the CEO Compensation
is due for payment. The CEO shall be entitled to no further compensation beyond
what is specifically provided in this clause 7.

 


 
 
 
 
6

--------------------------------------------------------------------------------


 


 
8. 
Employment of Sona Technical Employees

 
 
8.1 
Within 30 days after the Closing Date, the eBet Group shall have the right (but
not the obligation) to offer employment as eBet Group employees (or as employees
of eBet Online Inc. of Canada) to the software engineers, developers, and
technical staff of Sona (“Sona Technical Staff”) on terms and conditions
reasonably comparable to those in effect on the Closing Date.  The determination
of which specific Sona Technical Staff to whom the eBet Group or eBet Online
Inc. will offer employment pursuant to this clause 8.1 will be at the sole and
absolute discretion of the eBet Group.  Sona’s responsibility for the salary and
benefits of the Sona Technical Staff employed by the eBet Group or eBet Online
Inc. shall cease upon their respective dates of employment.  Subject to clause
6.1, Sona shall have no responsibility for any on-going costs associated with
the employment of the Sona Technical Staff, including relocation costs, if any.


 
9. 
Sona Board Changes and Appointment

 
 
9.1 
At the first meeting of the Sona Board to be held on a date to be agreed, Sona
agrees to appoint those individuals nominated by the eBet Group (“eBet Group
Nominees”) to the Sona Board, for the purposes of increasing the total number of
directors of the Sona Board so that the eBet Group has 50% of the directors on
the Sona Board.  For the avoidance of doubt and by way of example, if the
current number of directors on the Sona Board is three, then the eBet Group is
entitled to nominate three eBet Group Nominees pursuant to this clause 9.1.  The
eBet Group Nominees shall serve in such capacity subject to the bylaws of Sona
and gaming regulatory approvals, and shall be covered under Sona’s errors and
omissions insurance for Sona’s directors and officers.

 
 
9.2 
Notwithstanding their appointment and the powers associated with the office of
director pursuant to the bylaws of Sona, the eBet Group Nominees shall not have
any voting rights or authority affecting issues arising under this Agreement or
the Licence Agreement, nor any other matters or disputes arising between Sona
and the eBet Group.  The eBet Group waives any obligations of confidentiality
owed to it by the eBet Group Nominees insofar as such obligations relate to the
performance by the eBet Group Nominees of their duties and responsibilities as a
member of the Sona Board.

 
 
10. 
Equipment Lease Reimbursement

 
 
10.1 
As of the Closing Date, ESPL shall reimburse Sona for the monthly lease payments
and charges to be incurred for the balance of the term of those equipment leases
set forth in Schedule 2 (“Equipment Leases”).   ESPL shall indemnify and hold
Sona harmless for any costs, claims, demands, litigation, suits and expenses,
including reasonable attorneys’ fees, arising under or out of the Equipment
Leases for such monthly lease payments and charges that are  made after the
Closing Date.

 
 
11. 
Work Made For Hire and Assignment

 
 
11.1 
Each Deliverable shall be the sole and exclusive property of Sona unless stated
otherwise in the relevant Statement of Work.  Sona and ESPL agree that, to the
extent allowed by this Agreement and applicable law, all Deliverables shall be

 


 
 
 
 
7

--------------------------------------------------------------------------------


 


 

 
considered “work-made-for-hire” within the meaning and purview of Section 101 of
the Copyright Act of 1976, 17 U.S.C. Section 101, and ownership of the entire
right, title and interest in all Deliverables (including any and all copyrights
therein) shall reside in Sona unless stated otherwise in the relevant Statement
of Work.

 
 
11.2 
ESPL hereby irrevocably transfers, assigns and conveys to Sona the entire right,
title and interest in all Deliverables (including the exclusive copyright
ownership of them, the right to register and renew the copyrights throughout the
world, rights under the Universal Copyright Convention and the Berne Convention
- throughout the world and for the entire duration of the copyright) and all
other Intellectual Property Rights relating to the Deliverables, including all
patent rights. In the event that Sona is unable, after reasonable effort, to
obtain ESPL’s signature on any letters patent, copyright or other analogous
protection related to any Deliverables for any reason whatsoever, ESPL hereby
irrevocably designates and appoints Sona through its duly authorized president
as ESPL’s agent and attorney-in-fact, to act for and in ESPL’s behalf and stead
solely to execute and file any application(s)  and do all other lawfully
permitted acts to further the prosecution and issuance of letters patent,
copyright or other analogous intellectual property protection related to the
Deliverables with the same legal force and effect as if executed by ESPL.

 
 
12. 
Licence Grant

 
 
12.1 
Subject to the terms and conditions of the Licence Agreement, Sona hereby grants
to ESPL during the term of this Agreement a royalty-free, non-exclusive licence
to the Sona Software on the identical terms (including as to the restrictions
and approval rights) applicable to the licence to the Sona Software granted to
EGS in the Licence Agreement, to enable ESPL to discharge its duties and
responsibilities under this Agreement.

 
 
13. 
Term

 
 
13.1 
Subject to its other provisions, this Agreement commences on the Closing Date
and remains in full force and effect for five (5) years. It will be renewed for
successive five (5) year terms in perpetuity upon the date of expiry of the
previous term.

 
 
13.2 
ESPL may terminate this Agreement at any time (with or without cause) by giving
not less than 60 days prior notice of termination to Sona.

 
 
13.3 
Sona is not entitled to terminate this Agreement for any reason unless
specifically provided in this Agreement. If Sona terminates in breach of this
clause, then the unpaid portion of the Development Services Fee shall
immediately become due and payable to ESPL, and Sona shall also pay to eBet, by
way of liquidated damages, the sum representing the net present value of the
NIBT Payment (defined in clause 16.1), assuming an annual NIBT Payment of US$2.5
million for each fiscal year of Sona over the next 20 years after the date of
termination, and a discount rate of 2% per annum on quarterly rests.  The
Parties will agree to a schedule of termination values as soon as practical
after the Closing Date.

 


 
 
 
 
8

--------------------------------------------------------------------------------


 


 
14. 
Documents and Information

 
 
14.1 
As soon as practicable after the Closing Date, Sona shall provide ESPL with
access to all current documents relating to the matters described in clause 3.1,
and such other documents and information (including financial models) as are
necessary for ESPL to discharge its duties and responsibilities under this
Agreement.

 
 
14.2 
The obligations of Sona under clause 14.1 are ongoing and continue throughout
the term of this Agreement.

 
 
15. 
Force Majeure

 
 
15.1 
If ESPL (or an approved sub-contractor) is rendered unable wholly or in part by
a Force Majeure Event to provide services under this Agreement, ESPL must give
prompt notice to the Sona Board, together with reasonably detailed particulars
(so far as known at the time) of the extent to which it will be unable to
perform or will be delayed in performing such obligations. Thereafter, the
affected obligations of ESPL shall be suspended so far as affected by that Force
Majeure Event during (but no longer than) its continuance. ESPL shall use all
reasonable efforts to remove such Force Majeure Event as quickly as practicable
in the circumstances.

 
 
15.2 
The requirement that any Force Majeure Event shall be remedied with all
reasonable effort does not require the settlement of strikes, lockouts, boycotts
or other labour difficulties on terms contrary to the wishes of ESPL or its
approved sub-contractor.

 
 
16. 
Fees and Expenses

 
 
16.1 
In recognition of the suggestions and assistance provided by eBet to date, and
in consideration of eBet procuring the provision of ongoing services by ESPL,
Sona agrees to pay to eBet, 50% of Sona’s annual or partial annual Net Income
Before Income Taxes during the term of this Agreement (“NIBT Payment”).  The
NIBT Payment shall start accruing immediately after Sona has enough cash on
hand, in excess of the cash required for working capital to continue the
operations of Sona as determined by the Sona Board (“Cash Condition”), and to
pay down Sona’s outstanding interest bearing debt facilities when such
facilities come due (“Debt Condition”).  For each fiscal year in which the Cash
Condition and the Debt Condition are satisfied and the NIBT Payment is earned
(in whole or part), Sona shall make the relevant payment within fifteen days
after the date of completion of the fiscal year audit.  If Sona does not have
sufficient cash to make the NIBT Payment in full when such payment is due, then
the NIBT Payment will be accrued and become payable upon the availability of
such cash.  Where the NIBT Payment requires the eBet Group to first receive
Gaming Government Agency approval prior to receiving such payment, the Parties
agrees to negotiate the payment of a fair and reasonable monthly flat fee in
such jurisdiction until the Gaming Government Agency grants the necessary
approvals.

 
 
16.2 
In addition, Sona will pay all ESPL’s direct expenses which are reasonable and
customary out of pocket costs, including airfare, hotel and ground
transportation costs and other charges directly incurred or arising out of the
Services, or accrued or paid by ESPL under an approved budget or otherwise in
accordance with this Agreement.  Sona shall pay all undisputed charges within
thirty (30) days after the invoice date.

 


 
 
 
 
9

--------------------------------------------------------------------------------


 


 
16.3 
The eBet Group shall not be entitled to any other fees or compensation other
than what is specifically provided in clauses 6, 13 and 16.

 
 
17. 
Indemnities and Limitation of Liability

 
 
17.1 
ESPL agrees to indemnify, hold harmless and defend Sona from and against any
liability incurred by Sona in respect of damage to property, death or personal
injury arising from any fault or defect in the materials or workmanship of the
Deliverables, and all costs, claims, demands and expenses arising out of or in
connection with that liability ("Relevant Claim"), except to the extent that the
liability arises as a result of the wilful misconduct or gross negligence of
Sona, or an inherent defect in any relevant Sona Software which existed prior to
the Closing date.  For the avoidance of doubt, it is not necessary for Sona to
expend moneys before becoming entitled to the benefit of this indemnity.

 
 
17.2 
ESPL must provide Sona with evidence to its reasonable satisfaction, confirming
that it has insurance coverage from a first class insurer in respect of its
indemnity obligations under clause 17.1, and that (where possible) Sona is a
named additional insured.  This insurance coverage must be maintained in full
force and effect at all times during the term of this Agreement.

 
 
17.3 
Sona must, as soon as practicable after it becomes aware of a matter which may
result in a Relevant Claim:

 

 
(a) 
give written notice to ESPL of the matter;

 

 
(b) 
give to ESPL all information and assistance which it may reasonably require to
defend or settle the Relevant Claim;

 

 
(c) 
allow ESPL the exclusive conduct of any proceedings and take whatever action it
reasonably directs to defend or resist the matter, including the use of
professional advisers nominated by Sona; and

 

 
(d) 
not admit liability or settle the matter without the written consent of ESPL.

 
 
17.4 
Notwithstanding clause 17.1, except for sub-clause (b) below:

 

 
(a) 
in the absence of fraud or wilful misconduct on the part of the eBet Group, the
total cumulative liability of the eBet Group to Sona under this Agreement is
limited to the greater of the sum of US$500,000 or the amount which the eBet
Group and/or Sona is able to recover under any insurance policy covering the
Relevant Claim;

 

 
(b) 
sub-clause (a) above does not:

 

 
(i) 
prevent Sona from obtaining an order to restrain a breach of this Agreement by a
member of the eBet Group, or declaratory relief as to the extent of the eBet
Group’s liability under this Agreement; or

 

 
(ii) 
affect the liability of the eBet Group arising because a representation or
warranty from it under clause 18 is found to be incorrect or misleading in a
material respect when made.

 


 
 
 
 
10

--------------------------------------------------------------------------------


 


17.5 
Sona agrees to indemnify, hold harmless and defend ESPL against any and all
losses, claims, damages, liabilities, penalties, judgments, awards, amounts paid
in settlement, reasonable out-of-pocket costs, fees, expenses and disbursements
(as and when incurred) of investigating, preparing or defending any action,
suit, proceeding or investigation (whether or not in connection with proceedings
or litigation in which ESPL is a party), directly or indirectly caused by,
relating to, based upon, arising out of or in connection with, any Services
rendered by ESPL pursuant to this Agreement.  However, Sona will not be
responsible for payment of indemnification amounts hereunder (and any
indemnified person shall reimburse Sona for indemnification amounts already
paid) that are determined by a final judgment of a court of competent
jurisdiction to have resulted from an indemnified person’s bad faith, self
dealing, gross negligence or wilful misconduct.  The benefit of these
indemnification provisions also extends to the CEO and the eBet Group Nominees
and shall survive the termination of this Agreement.

 
 
17.6 
Sona agrees that it will use its commercially reasonable efforts to maintain its
Directors and Officers insurance and that such insurance will include and cover
the CEO under Sona’s policies for directors’ and officers’ insurance.  Sona’s
obligation as reflected herein shall survive the termination of this Agreement.

 
 
18. 
Representations and Warranties

 
 
18.1 
Each Party hereby represents and warrants as of the date of this Agreement and
covenants to the other Party that:

 

 
(a) 
it has the power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder, and that it has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

 
(b) 
this Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;

 

 
(c) 
all necessary consents, approvals and authorizations of any applicable
government agency and other parties required to be obtained by such Party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained;

 

 
(d) 
the execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (i) do not conflict with or violate any requirement of
applicable law or any provision of the articles of incorporation, by-laws,
constitution or any similar instrument of such Party, as applicable, in any
material way, and (ii) do not conflict with, violate, or breach or constitute a
default or require any consent not already obtained under, any contractual
obligation or court or administrative order by which such Party is bound;

 

 
(e) 
it has and will have enforceable written agreements with all of its employees
who receive Confidential Information under this Agreement assigning to such
Party ownership of all Intellectual Property Rights created in the course of
their employment.

 


 
 
 
 
11

--------------------------------------------------------------------------------


 
 
18.2 
Sona warrants that:

 

 
(a) 
the execution, delivery and performance by Sona of this Agreement does not or
will not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of, or default under:

 

 
(i) 
a provision of Sona’s by-laws or articles of incorporation; or

 

 
(ii) 
a material term or provision of any loan or security arrangement, undertaking
agreement or deed to which Sona is a party; or

 

 
(iii) 
a writ, order or injunction, judgement, law, rule or regulation to which Sona is
a party or is subject, or by which it is bound; or

 

 
(iv) 
any agreement, arrangement or understanding to which it is a party, except that
Sona does not make such warranty as to its relationship, agreement, arrangement
or understanding with its current CEO and Chairman of the Board, Shawn Kreloff.

 

 
(b) 
it has disclosed to ESPL all information which could reasonably be regarded as
relevant to its decision to accept its appointment to provide the Services; and

 

 
(c) 
none of the representations and warranties made by Sona herein contains (or will
contain) any untrue statement of a material fact, nor omit to state any material
fact necessary to make the statements made, in the light of the circumstances
under which they were made, not misleading.

 
 
18.3 
The eBet Group warrants that:

 

 
(a) 
the execution, delivery and performance by the eBet Group of this Agreement does
not or will not (with or without the lapse of time, the giving of notice or
both) contravene, conflict with or result in a breach of, or default under:

 

 
(i) 
a provision of the eBet Group’s constitutions; or

 

 
(ii) 
a material term or provision of any loan or security arrangement, undertaking
agreement or deed to which the eBet Group is a party; or

 

 
(iii) 
a writ, order or injunction, judgement, law, rule or regulation to which the
eBet Group is a party or is subject, or by which it is bound;

 

 
(b) 
subject to clause 18.2(b), the eBet Group is entering into this Agreement
voluntarily based on its own due diligence.  The eBet Group further acknowledges
that it has read and understands all of the documents and instruments reviewed
by it and has had the opportunity to have such information reviewed by its
financial advisors, including, its accountant and attorney(s);

 

 
(c) 
none of the representations and warranties made by the eBet Group herein
contains or will contain any untrue statement of a material fact, nor omit to
state any material fact necessary to make the statements made, in the light of
the circumstances under which they were made, not misleading.

 


 
 
 
 
12

--------------------------------------------------------------------------------


 
 
18.4 
Sona acknowledges and confirms that there is no agreement, arrangement or
understanding in place for eBet (or any member of the eBet group of companies)
to provide additional funds to Sona (or any member of the Sona group of
companies) beyond what is specifically provided in clauses 10 and 17 of this
Agreement and the fees to be paid to Sona Mobile, Inc under the License
Agreement.



19. 
Termination

 
 
19.1 
This Agreement shall commence on the Closing Date and remain in full force and
effect until terminated by ESPL under clause 13.2, or by a Party pursuant to
this clause 19, or clause 28.4.

 
 
19.2 
Sona may terminate this Agreement with immediate effect where one or more eBet
Group Nominees and the CEO are simultaneously removed (within thirty (30) days
of each other) by the Sona Board under clause 28 or for their commission of an
act of fraud, , breach of fiduciary duty, dishonesty, or gross or wilful
misconduct upon Sona .

 
 
19.3 
The eBet Group may terminate this Agreement where Sona fails to pay any
compensation or expenses due under clauses 6, 7 or 16 and such failure to pay is
not remedied within thirty (30) days after the eBet Group has given written
notice of the failure to pay to Sona, requiring payment.

 
 
19.4 
Notwithstanding any other term in this Agreement apart from clause 13.2, either
Sona  or the eBet Group (“Terminating Party”) may terminate this Agreement with
immediate effect by giving notice of such termination to the other of them
(“Other Party”) on or at any time after the occurrence of any of the following
events:

 

 
(a) 
a receiver, liquidator, administrator  or similar official is appointed to one
of the Other Parties, or the Other Party passes a resolution for the appointment
of a liquidator (other than, in any such case, a voluntary winding-up of a
solvent company for the purposes of amalgamation or reconstruction);

 

 
(b) 
an order is made for the appointment of an administrator to manage the affairs,
business and property of one of the Other Parties, or notice of intention to
appoint an administrator is given by one of the Other Parties or its directors;

 

 
(c) 
one of the Other Parties takes steps to enter into a company voluntary
arrangement (including under Chapter 11 of the Bankruptcy Code of the USA), a
scheme of arrangement or any analogous compromise or arrangement (whether formal
or informal) with any of its creditors (other than, in any such case, a
voluntary winding-up of a solvent company for the purposes of amalgamation or
reconstruction);

 

 
(d) 
one of the Other Parties is unable or admits in writing its inability to pay its
debts as they fall due; or

 

 
(e) 
one of the Other Parties suffers or takes any similar or analogous action in any
jurisdiction in consequence of debt.

 


 
 
 
 
13

--------------------------------------------------------------------------------


 


20. 
Effects Of Termination

 
 
20.1 
Termination of this Agreement (however caused) shall be without prejudice to any
rights or liabilities accrued at the date of termination (“Effective Termination
Date”).

 
 
20.2 
Upon the Effective Termination Date, the following events shall occur;

 

 
(a) 
all fees earned as of the Effective Termination Date shall be paid within thirty
days of invoice;

 

 
(b) 
all continuing fees and payments accruing under this Agreement after the
Effective Termination Date shall cease;

 

 
(c) 
the CEO and the eBet Group Nominees shall resign from their respective offices
and positions held with Sona and the Sona Board;

 

 
(d) 
ESPL shall deliver to Sona all works in progress and pending Deliverables
(including all Programs, products, software in Object Code and Source Code
format), applications, documentation, data, reports, specifications, or other
Intellectual Property Rights in development for Sona pursuant to a Statement of
Work.

 
 
21. 
Confidential Information

 
 
21.1 
Save to the extent required by either Sona or ESPL to comply with their
respective obligations under this Agreement, Sona and the eBet Group shall hold
in confidence all Confidential Information obtained from the other of them.

 
 
21.2 
For the duration of this Agreement and for two years thereafter, neither Sona
nor the eBet Group shall disclose to any third party outside its corporate group
(without the prior express written permission of the other of them), any
Confidential Information obtained from the other of them, save that a Party may
disclose any Confidential Information obtained from the other of them:

 

 
(a) 
to those of its officers, employees or contractors (or the officers, employees
or contractors of any company in its corporate group) as may be reasonably
necessary for the purpose of fulfilling its obligations under this Agreement,
provided that before making any such disclosure the effected Party makes such
officers, employees and contractors aware of its obligations of confidentiality
under this Agreement and procures compliance by those persons with them; and

 

 
(b) 
where such disclosure is required by any law, court order, regulatory or other
authority.

 
 
21.3 
The provisions of clauses 21.1 and 21.2 do not apply to any information which:

 

 
(a) 
is or becomes public knowledge other than by breach of this clause;

 

 
(b) 
is already in the possession of either Sona or the eBet Group without
restriction in relation to disclosure, before the date of its receipt from the
other of them; or

 

 
(c) 
is received from a third party who lawfully acquired or developed it and who is
under no obligation restricting its disclosure.

 


 
 
 
 
14

--------------------------------------------------------------------------------


 


22. 
Fairness and Good Faith

 
 
22.1 
In entering into this Agreement, each of Sona and the eBet Group recognise that
it is impracticable to make provision for every contingency which may
arise.  They declare it to be their intention that this Agreement and each other
agreement to which it refers shall operate between them with fairness.  Sona and
the eBet Group agree and declare that they will at all times act in good faith
and in a timely manner in relation to the other of them with respect to all
matters relating to this Agreement.

 
 
23. 
Dispute resolution

 
 
23.1 
Each Party agrees that it will not terminate this Agreement or a Statement of
Work  unless required to do so in order to comply with deadlines under the law,
nor file an action or institute legal proceedings with respect to any dispute,
controversy, or claim arising out of, relating to, or in connection with, this
Agreement, until:

 

 
(a) 
it has given the other Party written notice of the matter;

 

 
(b) 
the other Party has failed to provide an effective remedy within thirty (30)
days after receipt of such notice;

 

 
(c) 
it has requested that senior executives for both Parties meet and discuss the
matter in order to consider informal and amicable means of resolution; and

 

 
(d) 
either such meeting failed to occur within thirty (30) days after such request,
or the meeting did not produce a mutually satisfactory resolution of the matter.

 
 
24. 
Assignment

 
 
24.1 
ESPL may sub-contract its obligations in respect of the provision of
wagering-related Services to eBet Online Inc. of Canada, subject to the approval
of the final contract terms by the non-eBet Group Nominees on the Sona Board.

 
 
24.2 
Otherwise, neither Sona nor the eBet Group may assign, sub-contract or otherwise
deal with any of their respective rights or obligations under this Agreement in
a manner not expressly provided for in this Agreement, without the prior written
consent of the other of them, which may not be unreasonably withheld.

 
 
24.3 
Notwithstanding clause 24.2, the eBet Group may, without the prior consent of
Sona, assign or otherwise transfer any of their rights or obligations under this
Agreement:

 

 
(a) 
in connection with a merger, acquisition, sale of substantially all of its
assets or stock, financing, reorganization, or similar transaction.  Should any
of the foregoing events occur, all references to the eBet Group in this
Agreement shall be deemed to refer to such assignee;

 

 
(b) 
to a wholly owned subsidiary of eBet.

 
 
24.4 
Sona agrees that it will not enter into a merger, consolidation, sale of
substantially all of its assets or stock, exchange of stock, exchange of assets,
or similar transactions without the prior written consent of the eBet Group, not
to be unreasonably withheld

 


 
 
 
15

--------------------------------------------------------------------------------


 


 

 
where the proposed transaction will not interfere with the eBet Group’s
contractual rights under this Agreement.

 
 
25. 
Notices

 
 
25.1 
Unless specified otherwise in this agreement, any notice required to be gives
pursuant to this Agreement shall be in writing and be given by delivering the
notice by hand at, or by sending the same by prepaid first class post (airmail
if to an address outside the country of posting) or facsimile or email to, the
address of the relevant Party as set out in this Agreement, or to such other
address as a Party notifies to the others from time to time. Any notice given at
the time of delivery (if delivered by hand) and when received (if sent by post,
facsimile or email).

 
 
26. 
General

 
 
26.1 
This Agreement and any document referred to in this Agreement constitutes the
entire understanding between the Parties with respect to its subject matter, and
supersedes all prior agreements, negotiations and discussions between the
Parties relating to it.

 
 
26.2 
Save as expressly provided in this Agreement, no amendment or variation it is
effective unless in writing and signed by a duly authorised representative of
the Parties.

 
 
26.3 
Sona hereby consents to this Agreement being subject to any security required to
be given by the eBet Group to its financiers.

 
 
26.4 
No forbearance, delay or indulgence by any Party in enforcing the provisions of
this Agreement shall prejudice or restrict the rights of that Party nor be
construed or deemed to be a waiver of any of that Party's rights, and no waiver
of any breach shall operate as a waiver of any subsequent or continuing breach.

 
 
26.5 
If any provision of this Agreement is held invalid, illegal or unenforceable for
any reason by any court of competent jurisdiction, such provision shall be
severed and the remainder of the provisions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid, illegal or
unenforceable provisions eliminated.

 
 
26.6 
Except for the CEO, a person who is not a party to this Agreement shall not have
any rights under or in connection with it by virtue of any applicable
legislation.

 
 
26.7 
Nothing in this Agreement is intended to, nor shall be deemed to, establish any
partnership or joint venture between the Parties, constitute any Party the agent
of another Party, nor authorise any Party to make or enter into any commitments
for or on behalf of the other Party.

 
 
26.8 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or electronic portable document format (delivered by electronic mail)
shall be as effective as delivery of a manually executed counterpart of this
Agreement or such other document or instrument as applicable. The electronic
copies so signed will constitute originally signed copies of the same consent
requiring no further execution.

 
 
27. 
Governing Law and Jurisdiction

 
 
27.1 
This Agreement shall be governed by and construed in accordance with the laws of
the state of New York, without regard to any principles that would cause the
application of the law of any other jurisdiction.

 
16

--------------------------------------------------------------------------------


 
 
27.2 
The courts of New York and courts of appeal from them have exclusive
jurisdiction to hear and determine any action or proceeding and to settle any
dispute that arises out or in connection with this Agreement.

 
 
27.3 
The eBet Group appoints Patrick Arrington of Dorsey & Whitney, LLP, 38
Technology Drive, Suite 100, Irvine, CA 92618-5310, as its agent to accept
service of process under this Agreement.  If, for any reason, the eBet Group’s
appointee as agent for service of process ceases to be able to act as such, the
eBet Group must forthwith appoint another resident within the United States to
accept service of process.  In the meantime, Sona is entitled to treat the
previous appointee as the eBet Group’s agent for service of process.

 
 
28. 
Regulatory Compliance

 
 
28.1 
Sona and the eBet Group specifically acknowledge that the other of them is
subject to the gaming and/or wagering, and licensing requirements of various
jurisdictions and is obliged to take diligent efforts to determine the
suitability of its business associates.

 
 
28.2 
Sona and the eBet Group agree to cooperate fully with the other of them in
providing any information which the requesting Party deems necessary or
appropriate in assuring itself that the requisitioned Party possesses the good
character, honesty, integrity, and reputation applicable to those engaged in the
gaming and/or wagering industries.

 
 
28.3
Sona and the eBet Group agree to be bound by and to comply with the terms and
conditions of, each other’s Compliance Plan.

 
 
28.4
Subject to clause 28.5, either Sona or the eBet Group (the “First Party”) may
terminate this Agreement where, as a result of a notification from, or
discussions with, a Gaming Government Agency, it holds the reasonable opinion
that the other such Party has taken such action (or has failed to take such
action) that will be detrimental to a material gaming industry licence, permit
or approval that the First Party or a related body corporate holds (or seeks to
hold) to conduct business within that Gaming Government Agency’s jurisdiction.

 
 
28.5
The First Party must  notify in writing the other Party of the matters referred
to in clause 28.4 (the “Regulatory Notice”), setting out all relevant details
and include all potential remedial actions that the other such Party could take,
where possible, to avoid termination under clause 28.4.  The First Party may
then, 10 days after issuing the Regulatory Notice, issue a further notice (the
“Regulatory Termination Notice”) providing the other such Party a further 10
days (or such longer period nominated by the First Party acting reasonably).
During this notice period, representatives of the Parties shall discuss the
remedial action which could be taken and, where reasonably practicable, the
First Party shall seek to arrange a meeting or conference telephone call with
representatives of the Gaming Government Agency to enable the other such Party
to understand the reasons for the notification and the remedial action required.
At the end of this notice period (totalling a minimum of 20 days) and provided
that the other such Party has not rectified the issue to the satisfaction of the
Gaming Government Agency in question, then (at the First Party's option) this
Agreement will terminate on the last day of the period set out in the Regulatory
Termination Notice, unless otherwise notified by the First Party in writing to
the other such Party.

 




 
17

--------------------------------------------------------------------------------


 




 
Schedule 1 - Form of Statement of Work
 


STATEMENT OF WORK (Example of format)




Title of Project


Section 1:
General scope and nature of this Statement of Work:



Section 2:
Deliverables; Functional Specifications:



Section 3:
Performance Warranty for Deliverables (if different than as provided for in the
Licence Agreement):



Section 4:
Payment Amount and Payment Terms:



Section 5:
Annual Software Maintenance Fees (if any):



Section 6:
Project Schedule and Delivery Dates:



Section 7:
Ownership of Intellectual Property Rights (if different than as provided for in
the Licence Agreement):



Section 8:
Project Managers:

 


 
NOTE:  This Statement of Work is governed by the terms of that certain Master
Services Agreement in effect between Sona, and ESPL and eBet Limited.  In the
event of any inconsistency between the provisions of this Statement of Work and
the Master Services Agreement, the provisions of the Master Services Agreement
shall govern, unless this Statement of Work expressly and unambiguously states
that the parties have agreed otherwise.


IN WITNESS WHEREOF, the parties have executed this Statement of Work as of
[insert date].




 
SONA MOBILE HOLDINGS CORP.
 
EBET SERVICES PTY. LTD.
 
By:
 
By:
Name:
 
Name:
Title:
 
Title:
Date
 
Date
         
By:
   
Name:
   
Title:
   
Date







                                             














--------------------------------------------------------------------------------




 
Schedule 2 - Equipment Leases
 
11119999
11120054
11120055
11120214
11120427


 
 




